Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing 10A is objected because the legend “Crack Opening (pixels)” is distorted. The appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20100310128 to Iliopoulos et al. (hereinafter Iliopoulos).
Regarding Claim 1: The reference of Iliopoulos discloses:
“A method for fatigue crack detection” (Abstract – “A computer-implemented method for measuring full field deformation characteristics of a deformable body”, and “The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement (i.e. crack detection), or identify stress and strain concentration areas”, see paragraph [0064]), comprising:
“capturing a video of a structure under dynamic loading” (Fig. 1; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body. The method can also include identifying and specifying photographic apparatus for acquiring the images”; para 0043-0046 – “a specimen 10 under load by a loading apparatus 16, and a computer 14 programmed with instructions for receiving and processing the images from the camera to determine deformation or displacement and strain of the specimen… the techniques described herein can also be useful in measuring displacement and strain on subjects other than specimens and in real world conditions without a loading apparatus. For example, the subject can be a real structure”); 
”detecting a plurality of feature points within a region of interest in a number of frames of the video” (Fig. 1; Fig. 10-11; para 0038 – “FIGS. 11C and 11D illustrate the specimen's region of interest corresponding to FIGS. 11A and 11B, respectively”; para 0021 – “The method includes receiving at least two sequential images of the pattern of dots  (i.e. plurality of feature points) on the surface acquired before and after deformation of the body (i.e. across the number of frames of the video), identifying the characteristic points of the dots with a computer processor, eliminating irregular objects from the sequence of images, matching the characteristic points between two or more subsequent images
“tracking, across the number of frames of the video, relative movement among the plurality of feature points” (Fig. 1; para 0021 – “The method includes receiving at least two sequential images of the pattern of dots  (i.e. plurality of feature points) on the surface acquired before and after deformation of the body (i.e. across the number of frames of the video), identifying the characteristic points of the dots with a computer processor, eliminating irregular objects from the sequence of images, matching the characteristic points between two or more subsequent images, calculating the displacement vector of the characteristic points, and calculating full field displacement (i.e. tracking relative movement) based on the displacement vector of the characteristic points.”); 
“detecting a crack in the structure based on the relative movement; and
qualifying at least one characteristic of the crack” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement (i.e. detecting a crack; the opening displacement is at least one characteristic of the crack), or identify stress and strain concentration areas.”)
	Regarding Claim 4: The reference of Iliopoulos discloses:
“The method according to claim 1 (see the rejection for Claim 1)”, wherein tracking relative movement comprises: 
“for each feature point among the plurality of feature points, identifying a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. the subset of the plurality of feature points is clearly shown here, with dark points representing the feature points being a subset, and circle C being the localized circular region surrounding the interest point of the region, being the main feature point; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.”); and
“for each subset of the plurality of feature points, evaluating the subset for differential or uniform movement among the plurality of feature points within the localized circular region of the subset” (Fig. 10 - the subset of the plurality of feature points is clearly shown here, with dark points representing the feature points being a subset, and circle C being the localized circular region surrounding the interest point of the region, being the main feature point; Fig. 2, steps 28-29; here the differential or uniform movement is the displacement characteristics of a displacement vector, which can be uniform or differential – see para 0053; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points. The images can be aerial images of the earth and said distinguishable marks are natural formations, buildings, or other man-made objects”).
Regarding Claim 5: The reference of Iliopoulos discloses:
“The method according to claim 4” (see the rejection for Claim 4), wherein,
“for each feature point among the plurality of feature points, the localized circular region from the feature point is defined by a radial distance r from the feature point” (Fig. 10, see explanation for Claim 4; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field.”).
Regarding Claim 6: The reference of Iliopoulos discloses:
“The method according to claim 4” (see the rejection for Claim 4), wherein,
“detecting the crack comprises, for each subset having differential movement among the plurality of feature points within the localized circular region, highlighting a central feature point within the subset to be included in a detected point cloud” (Fig. 10 shows the plurality of feature points with the central feature point highlighted as the interest point of the region (see explanation for this and for differential movement for Claim 4); FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).
Regarding Claim 7:  The reference of Iliopoulos discloses:
“The method according to claim 6” (see the rejection for Claim 6), wherein,
“the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).
Regarding Claim 8: The reference of Iliopoulos discloses:
“The method according to claim 7” (see the rejection for Claim 7), wherein,
“qualifying at least one characteristic of the crack comprises deploying a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames (i.e. windows) from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. shape), or strain as a function of time or image frames”); para 0045 – “these techniques can also determine displacement-derived information other than strain, such as, for example, the history of deformation over several (i.e. pair or more) image frames”).
Regarding Claim 9: The reference of Iliopoulos discloses:
“A system for fatigue crack detection” (para 0003 – “system for measuring and visualizing the full field of deformation behavior of a body in terms of displacement and strain, and more specifically, to methodology, algorithms and a corresponding set of tools for the data acquisition, digital image processing, field variable approximation or interpolation and visualization of digital images of a deforming body”), comprising:
“a memory device configured to store computer-readable instructions thereon” (para 0161 – “Portions of the system operate in a computing operating environment, for example, a desktop computer, a laptop computer, a mobile computer, a server computer, and the like, in which embodiments of the invention may be practiced”; para 0162 – “In a distributed computing environment, program modules may be located in both local and remote memory storage devices”); and
“at least one processing device configured, through execution of the computer-readable instructions” (para 0163 – “The computer includes at least one central processing unit (“CPU”), a system memory, including a random access memory (“RAM”) and a read-only memory (“ROM”), and a system bus that couples the memory to the CPU … The computer further includes a mass storage device for storing an operating system, application programs, and other program modules”), to:
“detect a plurality of feature points within a region of interest in a number of frames of a video of a structure under dynamic loading” (Fig. 1; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body. The method can also include identifying and specifying photographic apparatus for acquiring the images”; para 0043 – “a specimen 10 under load by a loading apparatus 16, and a computer 14 programmed with instructions for receiving and processing the images from the camera to determine deformation or displacement and strain of the specimen… the techniques described herein can also be useful in measuring displacement and strain on subjects other than specimens and in real world conditions without a loading apparatus. For example, the subject can be a real structure”; para 0045 – “these techniques can also determine displacement-derived information other than strain, such as, for example, the history of deformation over several image frames”; para 0064 – “Once the nodal displacements are determined, they can then be used to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”); 
“track, across the number of frames of the video, relative movement among the plurality of feature points” (Fig. 1; para 0021 – “The method includes receiving at least two sequential images of the pattern of dots on the surface acquired before and after deformation of the body, identifying the characteristic points of the dots with a computer processor, eliminating irregular objects from the sequence of images, matching the characteristic points between two or more subsequent images, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points”);
“detect a crack in the structure based on the relative movement; and qualify a nature of the crack” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas (i.e. nature of the crack)”). 
Regarding Claim 11: The reference of Iliopoulos discloses:
“The system according to claim 9” (see the rejection for Claim 9), wherein to track relative movement, the at least one processing device is further configured to: 
“for each feature point among the plurality of feature points, identify a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – see explanations for Claim 4; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.” (i.e. a localized circular region from the feature point)); and
“for each subset of the plurality of feature points, evaluate the subset for differential or uniform movement among the plurality of feature points within the localized circular region of the subset” (Fig. 10 - circle C being the localized circular region surrounding the interest point of the region, being the main feature point; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated (i.e. evaluate the subset for differential or uniform movement), calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points. The images can be aerial images of the earth and said distinguishable marks are natural formations, buildings, or other man-made objects”).
Regarding Claim 12: The reference of Iliopoulos discloses:
“The system according to claim 11” (see the rejection for Claim 11), wherein
“for each feature point among the plurality of feature points, the localized circular region from the feature point is defined by a radial distance r from the feature point” (Fig. 10 – see explanation for Claim 4 where in Fig. 10 the radial distance r is shown form the interest point of the region, which is the feature point; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field.”).
Regarding Claim 13: The reference of Iliopoulos discloses:
“The system according to claim 11” (see the rejection for Claim 11), wherein to detect the crack, the at least one processing device is further configured to,
“for each subset having differential movement among the plurality of feature points within the localized circular region, highlight a central feature point within the subset to be included in a detected point cloud” (Fig. 10 – see the explanation for Claim 4 where in Fig. 10 the radial distance r is shown form the interest point of the region, which is the feature point, and it is highlighted; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).
Regarding Claim 14: The reference of Iliopoulos discloses:
“The system according to claim 13” (see the rejection for Claim 13), wherein
“the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).
Regarding Claim 15: The reference of Iliopoulos discloses:
“The system according to claim 13” (see the rejection for Claim 13), wherein
“to qualify at least one characteristic of the crack, the at least one processing device is further configured to deploy a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (para 0018 – “The method can also include acquiring a sequence of images (i.e. sequence means pair or more) includes digitally photographing the planar side of the deformable body during deformation, or extracting frames (i.e. windows) from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. the shape, which is the characteristic of the crack), or strain as a function of time or image frames”).
Regarding Claim 16: The reference of Iliopoulos discloses:
“A method for fatigue crack detection” (Abstract – “A computer-implemented method for measuring full field deformation characteristics of a deformable body”), comprising:
“detecting a plurality of feature points within a region of interest in a number of frames of a video of a structure under dynamic loading” (Fig. 1; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body. The method can also include identifying and specifying photographic apparatus for acquiring the images”; para 0043 – “a specimen 10 under load by a loading apparatus 16, and a computer 14 programmed with instructions for receiving and processing the images from the camera to determine deformation or displacement and strain of the specimen… the techniques described herein can also be useful in measuring displacement and strain on subjects other than specimens and in real world conditions without a loading apparatus. For example, the subject can be a real structure”; para 0045 – “these techniques can also determine displacement-derived information other than strain, such as, for example, the history of deformation over several image frames”; para 0064 – “Once the nodal displacements are determined, they can then be used to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”);
“tracking, across the number of frames of the video, relative movement among the plurality of feature points” (Fig. 1; para 0021 – “The method includes receiving at least two sequential images of the pattern of dots on the surface acquired before and after deformation of the body, identifying the characteristic points of the dots with a computer processor, eliminating irregular objects from the sequence of images, matching the characteristic points between two or more subsequent images, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points.”); 
“detecting a crack in the structure based on the relative movement; and
qualifying at least one characteristic of the crack” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”); and 
“detecting a crack in the structure based on the relative movement” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”).
Regarding Claim 18: The reference of Iliopoulos discloses:
“The method according to claim 16” (see the rejection for Claim 16), wherein tracking relative movement comprises: 
“for each feature point among the plurality of feature points, identifying a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – see the explanations for Claim 4; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C
“for each subset of the plurality of feature points, evaluating the subset for differential or uniform movement among the plurality of feature points within the localized circular region of the subset” (Fig. 2, steps 28-29; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points. The images can be aerial images of the earth and said distinguishable marks are natural formations, buildings, or other man-made objects”).
Regarding Claim 19: The reference of Iliopoulos discloses:
“The method according to claim 18” (see the rejection for Claim 18), wherein
“detecting the crack comprises, for each subset having differential movement  among the plurality of feature points within the localized circular region, highlighting a central feature point within the subset to be included in a detected point cloud” (Fig. 10 – see the explanation for Claim 4 where in Fig. 10 the radial distance r is shown for the interest point within the localized circular region the region, which is the feature point, and it is highlighted; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”). 
Regarding Claim 20: The reference of Iliopoulos discloses:
“The method according to claim 19” (see the rejection for Claim 19), wherein
“the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”); and the method further comprises
“qualifying at least one characteristic of the crack by deploying a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (para 0018 – “The method can also include acquiring a sequence of images (i.e. sequence means pair or more)  includes digitally photographing the planar side of the deformable body during deformation, or extracting frames (i.e. windows) from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. shape, which is the qualifying characteristic), or strain as a function of time or image frames”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos in view of US20190019589 to Waite (hereinafter Waite).
Regarding Claim 2:  The reference of Iliopoulos discloses:
“The method according to claim 1” (see the rejection for Claim 1).
The reference of Iliopoulos is silent on “capturing the video comprises capturing the video of the structure using an image capture device mounted to an unmanned aerial vehicle (UAV)”.
However, the reference of Waite in the same field of endeavor of identifying cracks in a structure discloses:
“capturing the video comprises capturing the video of the structure using an image capture device mounted to an unmanned aerial vehicle (UAV)” (para 0043 – “Further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Iliopoulos, as taught by Waite, in order to obtain the better view and understanding of the crack on the large-scale structure, which would be better seen from the UAV, and hence improve the accuracy of crack detection in the structure.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos in view of Waite and further in view of US20110176014A1 to Hong et al. (hereinafter Hong).
Regarding Claim 3: The Iliopoulos/Waite combination discloses the method according to Claim 2 (see the rejection for Claim 2). 
The Iliopoulos/Waite combination is silent on “wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV”.
However, the reference of Hong from the same field of endeavor of video stabilization and reduction of motion distortion, discloses:
“wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; Here the affine transformation is the geometric transformation - para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Iliopoulos/Waite combination, as taught by Hong, in order to obtain the high quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.
Regarding Claim 10: The reference of Iliopoulos discloses:
“The system according to claim 9” (see the rejection for Claim 9).
The reference of Iliopoulos is silent on “wherein the video is captured using an image capture device mounted to an unmanned aerial vehicle (UAV)”.
However, the reference of Waite in the same field of endeavor of identifying cracks in a structure discloses:
“the video is captured using an image capture device mounted to an unmanned aerial vehicle (UAV);” (para 0043 – “Further non-destructive examination (NDE) is applied to the examination of physical structures using a wide range of imaging modalities including x-ray, video and ultrasonic. Video may be from a multitude of sources including underwater fixed and non-fixed cameras, UAV on aerial platforms, and includes both visible light bands and thermal (infra-red) bands”).
Both Iliopoulos and Wait are silent on “to track relative movement, the at least one processing device is further configured to calculate at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV”.
However, the reference of Hong from the same field of endeavor of video stabilization and reduction of motion distortion, discloses:
“to track relative movement, the at least one processing device is further configured to calculate at least one geometric transformation matrix between an initial frame of the both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; para 0024 – “The video stabilization component (206), the video encoder component (208) and the video decoder component (214) may be implemented in any suitable combination of software, firmware, and hardware, such as, for example, one or more digital signal processors (DSPs), microprocessors, discrete logic, application specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), etc.”; Here the affine transformation is the geometric transformation - para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for fatigue crack detection, disclosed by Iliopoulos/Waite combination, as taught by Hong, in order to obtain the .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos in view of Hong.
Regarding Claim 17: The reference of Iliopoulos discloses:
“The system according to claim 16” (see the rejection for Claim 16).
The reference of Iliopoulos is silent on “wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion in the video”.
However, the reference of Hong from the same field of endeavor of video stabilization and reduction of motion distortion, discloses:
”wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion in the video” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; Here the affine transformation is the geometric transformation - para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by the reference of Iliopoulos, as taught by Hong, in order to obtain the high quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5539656 discloses the crack monitoring apparatus, and US20200175352 discloses the structure defect detection using machine learning algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm CT, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez, can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862